DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sensor that detects information about a position change.” Claims 3-4 and 6 recite the limitation “the sensor further detects information about an attitude of the UAV.” Claim 5 recites the limitation “the sensor further detects information about a distance between the UAV and a ground or an obstacle.” It is unclear from the language of the claim if “a sensor” is intended to refer to the sensor unit recited in applicant’s specification or is intended to refer to a specific sensor such as the accelerometer or gyro sensor. For the purposes of examination “a sensor” shall be interpreted as a sensor unit. This 

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (CN 2771877 Y) in view of Call (US 4112753 A).

Regarding Claim 1. Fei teaches:
(See Abstract: drop-falling digital wind finding device.) comprising at least one processor (See para[0025]: calculation module 11.) configured to: 
the UAV (See para[0025]: sonde part.) including a sensor that detects information about a position change (See para[0025] – para[0026]: the positioning module 8 in the radiosonde part.); 
cause the UAV to free fall after the UAV moves according to an instruction (See para[0025]: accept the instructions input by the aircraft from the A port through the interface module 1, to control the sonde drop controller 5 to drop the sonde part.); and 
estimate at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor during a fall of the UAV (See para[0004]: determine the wind direction and wind speed where the target is located by determining the position change of the free moving target in the atmosphere.).
Fei is silent as to the language of:
instruct an unmanned aerial vehicle (UAV) to move.
Nevertheless Call teaches:
instruct an unmanned aerial vehicle (UAV) to move (See Col. 2, lines 16-25: A self-contained or disposable device in which it is suspended from a balloon and will ascend with the balloon to a predetermined altitude until the balloon bursts at which point the device will automatically reverse itself and descend.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei to instruct an unmanned aerial vehicle (UAV) to move such as that of Call. Fei and Call are analogous to the instant application, because all of the references are directed to the (See Col. 1, lines 10-20). One of ordinary skill would have been motivated to modify Fei, because moving the UAV would help to collect data from the upper atmosphere, as recognized by Call.

Regarding Claim 9. Fei teaches:
A wind estimation method (See Abstract: drop-falling digital wind finding device.) comprising: 
the UAV (See para[0025]: sonde part.) including a sensor that detects information about a position change (See para[0025] – para[0026]: the positioning module 8 in the radiosonde part.); 
causing the UAV to free fall after the UAV moves according to the instruction (See para[0025]: accept the instructions input by the aircraft from the A port through the interface module 1, to control the sonde drop controller 5 to drop the sonde part.); and 
estimating at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor during a fall of the UAV (See para[0004]: determine the wind direction and wind speed where the target is located by determining the position change of the free moving target in the atmosphere.).
Fei is silent as to the language of:
instructing a UAV to move (See Col. 2, lines 16-25: A self-contained or disposable device in which it is suspended from a balloon and will ascend with the balloon to a predetermined altitude until the balloon bursts at which point the device will automatically reverse itself and descend.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei by instructing a UAV to move such as that of Call. Fei and Call are analogous to the instant application, because all of the references are directed to the same field of endeavor. Call teaches, “it is customary to employ what may be termed a disposable sonde which can be suspended from a balloon so as to ascend into the upper atmosphere” (See Col. 1, lines 10-20). One of ordinary skill would have been motivated to modify Fei, because moving the UAV would help to collect data from the upper atmosphere, as recognized by Call.

Regarding Claim 10. Fei teaches
A non-transitory computer-readable information storage medium for storing, a program for causing a computer (See para[0025]: calculation module 11.) to: 
the UAV (See para[0025]: sonde part.) including a sensor that detects information about a position change (See para[0025] – para[0026]: the positioning module 8 in the radiosonde part.); 
cause the UAV to free fall after the UAV moves according to the instruction (See para[0025]: accept the instructions input by the aircraft from the A port through the interface module 1, to control the sonde drop controller 5 to drop the sonde part.); and 
estimate at least one of a wind direction and a wind speed at a fall position based on the information about the position change detected by the sensor during a fall of the UAV (See para[0004]: determine the wind direction and wind speed where the target is located by determining the position change of the free moving target in the atmosphere.).
Fei is silent as to the language of:
instruct a UAV to move (See Col. 2, lines 16-25: A self-contained or disposable device in which it is suspended from a balloon and will ascend with the balloon to a predetermined altitude until the balloon bursts at which point the device will automatically reverse itself and descend.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei to instruct a UAV to move such as that of Call. Fei and Call are analogous to the instant application, because all of the references are directed to the same field of endeavor. Call teaches, “it is customary to employ what may be termed a disposable sonde which can be suspended from a balloon so as to ascend into the upper atmosphere” (See Col. 1, lines 10-20). One of ordinary skill would have been motivated to modify Fei, because moving the UAV would help to collect data from the upper atmosphere, as recognized by Call.


Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (CN 2771877 Y) in view of Call (US 4112753 A) as applied to claim 1 above, and further in view of Hayama et al. (JP 2012083318 A).

Regarding Claim 2. Fei is silent as to the language of:
The wind estimation system according to claim 1, 

Nevertheless Hayama teaches:
wherein the at least one processor determines whether the UAV is stopped (See para[0039]: Fly in a stopped state (hovering).), and causes the UAV to free fall when is determined that the UAV is stopped (See para[0112]: falls to the ground surface when landing after finishing a predetermined navigation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei wherein the at least one processor determines whether the UAV is stopped, and causes the UAV to free fall when is determined that the UAV is stopped such as that of Hayama. Fei and Hayama are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hayama teaches, “hovering when the aircraft 2 reaches a predetermined height position from the ground in order to buffer the momentum that the aircraft 2 falls to the ground surface when landing” (See para[0112]). One of ordinary skill would have been motivated to modify Fei, because stopping the UAV would help to control the momentum of the aircraft before the aircraft lands, as recognized by Hayama.

Regarding Claim 5. Fei is silent as to the language of:
The wind estimation system according to claim 1, 
wherein the sensor further detects information about a distance between the UAV and a ground or an obstacle, and wherein the at least one processor: 

resumes flight of the UAV when it is determined that the distance is less than the predetermined distance.
Nevertheless Hayama teaches:
wherein the sensor further detects information about a distance between the UAV and a ground or an obstacle (See para[0112]: an ultrasonic sensor 18 that functions as a height position detection unit that detects the distance of the airframe 2 with respect to the ground surface.), and wherein the at least one processor: 
determines whether the distance between the UAV and the ground or the obstacle, during a fall, is less than a predetermined distance based on the information about the distance detected by the sensor (See para[0112] – para[0115]: The predetermined distance with respect to the ground surface.); and 
resumes flight of the UAV when it is determined that the distance is less than the predetermined distance (See para[0112] – para[0115]: a hovering state when the distance from the ground surface of the airframe 2 reaches a predetermined distance.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei wherein the at least one processor determines whether the UAV is stopped, and causes the UAV to free fall when is determined that the UAV is stopped such as that of Hayama. Fei and Hayama are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hayama teaches, “hovering when the aircraft 2 reaches (See para[0112]). One of ordinary skill would have been motivated to modify Fei, because resuming flight when the UAV is a predetermined distance from the ground would help to control the momentum of the aircraft before the aircraft lands, as recognized by Hayama.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (CN 2771877 Y) in view of Call (US 4112753 A) as applied to claim 1 above, and further in view of Yoneda et al. (US 6343244 B1).

Regarding Claim 4. Fei is silent as to the language of:
The wind estimation system according to claim 1, 
wherein the sensor further detects information about an attitude of the UAV, and wherein the at least one processor: 
determines whether the attitude of the UAV, during a fall, is within a predetermined range, based on the information about the attitude detected by the sensor, and 
estimates at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor, when it is determined that the attitude of the UAV is within the predetermined range.
Nevertheless Yoneda teaches:
wherein the sensor further detects information about an attitude of the UAV (See Col. 1, lines 40-45: geomagnetic sensor 102.), and wherein the at least one processor: 
(See Fig. 7; Fig. 10; Col. 7, lines 43-55: while gliding in a substantially balanced attitude.), and 
estimates at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor, when it is determined that the attitude of the UAV is within the predetermined range (See Fig. 4; Fig. 10; Col. 4, lines 36-50; Col. 7, lines 43-55; Col. 8, lines 24-35: a wind vector Vw is estimated from the traveling direction and roughly calculated by the following equation.) .
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei wherein the sensor further detects information about an attitude of the UAV, and wherein the at least one processor: determines whether the attitude of the UAV, during a fall, is within a predetermined range, based on the information about the attitude detected by the sensor, and estimates at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor, when it is determined that the attitude of the UAV is within the predetermined range such as that of Yoneda. Fei and Yoneda are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yoneda teaches, “while gliding in a substantially balanced attitude” (See Col. 7, lines 43-55). One of ordinary skill would have been motivated to modify Fei, because determining whether an attitude of a UAV is within a predetermined range would help to keep the UAV balanced when it is falling, as recognized by Yoneda.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei et al. (CN 2771877 Y) in view of Call (US 4112753 A) as applied to claim 1 above, and further in view of Ulrich et al. (US 20170043867 A1).

Regarding Claim 7. Fei is silent as to the language of:
The wind estimation system according to claim 1, 
wherein the at least one processor: 
receives, from a user, an instruction of a location to measure wind, 
instructs the UAV to move to the location specified by the user, and 
causes the UAV to free fall after the UAV is moved to the location specified by the user.
Nevertheless Ulrich teaches:
wherein the at least one processor (See para[0029]: processor 210.): 
receives, from a user, an instruction of a location to measure wind (See para[0027] and para[0034]: Specified location. Instructions.), 
instructs the UAV to move to the location specified by the user (See para[0041]: reaches an altitude of interest.), and 
causes the UAV to free fall after the UAV is moved to the location specified by the user (See para[0041] – para[0042]: descend.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fei wherein the at least one processor: receives, from a user, an instruction of a location to measure wind, instructs the UAV to move to the location specified by the user, and causes the UAV to free fall after the UAV is moved to the location specified by the user such as that of (See para[0003]). One of ordinary skill would have been motivated to modify Fei, because moving to location to measure wind would help to collect data about a specific area of interest, as recognized by Ulrich.

Regarding Claim 8. Fei is silent as to the language of:
The wind estimation system according to claim 1, 
wherein the at least one processor (See para[0029]: processor 210.): 
receives, from a user, an instruction of a direction to move the UAV, 
instructs the UAV to move in the direction specified by the user, and 
causes the UAV to free fall after the UAV is moved in the direction specified by the user.
Nevertheless Ulrich teaches:
wherein the at least one processor: 
receives, from a user, an instruction of a direction to move the UAV (See para[0027] and para[0034]: Specified location. Instructions.), 
instructs the UAV to move in the direction specified by the user (See para[0034] and para[0041]: This set of instructions may control how the aircraft is operated during flight. Move in a transverse direction.), and 
causes the UAV to free fall after the UAV is moved in the direction specified by the user (See para[0041]: Once the aircraft reaches an altitude of interest … descend.).
(See para[0003]). One of ordinary skill would have been motivated to modify Fei, because moving in a direction specified by a user would help to collect data about a specific area of interest, as recognized by Ulrich.

Allowable Subject Matter
Claims 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable for disclosing:
causes the UAV to free fall when it is determined that the attitude of the UAV is at the predetermined attitude.

Hayama et al. (JP 2012083318 A) teaches flying in a meterological observation device with a stable attitude (See para[0044]). However, Hayama fails to teach: causes the UAV to free fall when it is determined that the attitude of the UAV is at the predetermined attitude.
(See Col. 7, lines 45-55). However, Yoneda fails to teach: causes the UAV to free fall when it is determined that the attitude of the UAV is at the predetermined attitude.

Claim 6 would be allowable for disclosing:
resumes flight of the UAV when it is determined that the attitude is within the predetermined range.
Hayama et al. (JP 2012083318 A) teaches flying in a meterological observation device with a stable attitude (See para[0044]). However, Hayama fails to teach: resumes flight of the UAV when it is determined that the attitude is within the predetermined range.
Yoneda et al. (US 6343244 B1) teaches maintaining a balanced attitude while gliding (See Col. 7, lines 45-55). However, Yoneda fails to teach: resumes flight of the UAV when it is determined that the attitude is within the predetermined range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863